Title: [Diary entry: 3 December 1787]
From: Washington, George
To: 

Monday 3d. Thermometer at 46 in the Morning—62 at Noon and 60 at Night. Very little wind. Mild & pleasant all day. In the first of the Morning, what wind there was came from the No. Et. Afterwards it was Southerly. Mr. Booth going away after Breakfast I rid to all the Plantations. In the Neck 6 Plows were at Work. All the other hands were gathering & husking of Corn. At Muddy hole 3 plows were at Work—the other hands gathering & husking of Corn. At Dogue run 4 plows were at work. The rest of the force were cleaning the Oats which were tread out on Saturday last. At Frenchs all hands were treading the remainder of the Stack of Oats which was began on Saturday. At the Ferry 3 plows were at work in field No. 2. The other hands were gathering & husking Corn. On my return home found a Mr. Jones of No. Carolina, and Doctr. Craik here. The former stayed all Night. The latter returned to Alexandria.